Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2009

USA v. Terpack
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1329




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Terpack" (2009). 2009 Decisions. Paper 1706.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1706


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                         March 17, 2009
                                  No. 07-1329

                                     UNITED STATES OF AMERICA

                                                  v.

                                       WALTER M. TERPACK,

                                                                Appellant.
                                      (D.C.N.J. No. 05-cr-00877)

Present: SLOVITER, BARRY and ROTH, Circuit Judges


      Motion by Appellee to Amend Opinion Entered on 3/11/09.

                                                                    /s/ Tina Koperna
                                                                    Case Manager (267)299-4930

                                            ORDER

      The foregoing motion is granted and the Opinion is amended, as follows:

             On Page 2, four lines down, change the sentence to read:

                The Court, however, determined that because Terpack entered
             a guilty plea to receipt of images of child pornography under
             18 U.S.C. § 2252A(a)(2) and to the lesser included offense of
             possession of the same images under 18 U.S.C. §2252A(a)(5)(B),
             the entry of separate convictions for the same offense contravened
             the double jeopardy clause.

                                                       By the Court,


                                                         /s/ JANE R. ROTH
                                                                  Circuit Judge


Dated: March 24, 2009
tmk/cc: Sabrina G. Comizzoli, Esq.
        George S. Leone, Esq.
        John F. Romano, Esq.
        Joseph R. Rubino, Esq.